October8, 2013 Via Edgar Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Withdrawal of Acceleration Request of Clutterbug Move Management, Inc. Registration Statement on Form S-l File No. 333-187248 Ladies and Gentlemen: Clutterbug Move Management, Inc. hereby requests that the Securities and Exchange Commission withdraw its acceleration request dated October 8, 2013. Thank you for your assistance. If you should have any questions, please contact Owen M. Naccarato, counsel to the registrant, by telephone at (949) 851-9261. Sincerely, CLUTTERBUG MOVE MANAGEMENT, INC. By: /s/ Victoria Young Victoria Young Chief Executive Officer
